DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method of loading a stented heart valve into a delivery device, classified in a61f2/9522.
II. Claims 16-25, drawn to a method of delivering a stented heart valve to an implantation site, classified in a61f2/2427.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, as one process invention is directed to loading a stented heart valve onto a delivery device, which can be performed at the factory by a technician or in the operating room by a surgical assistant, whereas the other process is directed to delivering the stented heart valve to an implantation site in the body and would be performed by a surgeon.  Moreover, one process is for assembling a product, and the other process is for using that product in a process to implant the product.  Therefore, the processes have a materially different mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification;
The inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Stephanie Kwong on 08/16/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “receiving a delivery device”.  It is unclear as to what the delivery device is received with respect to, such as what structure or claim element receives the delivery device.  Therefore, the metes and bounds of the claim are unclear because the term “receiving” is vague and does not define a frame of reference.  Accordingly, the claim is indefinite.  One possible way to overcome this rejection would be to amend the claim so that “receiving” is deleted and “providing” is added.
Claims 2-15 are indefinite by virtue of their dependency on indefinite base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0208329 A1 to Bishop et al. (hereinafter “Bishop”) in view of US 2010/0292780 A1 to Straubinger et al. (hereinafter “Straubinger”).
Regarding claim 1, Bishop discloses (see abstract; Figs. 16A-B, 34-37; and [0177], [0254]-[0276], & [0298]-[0312]) a method of loading a stented heart valve (100, Figs. 34-37, stented as per [0177] & Figs. 16A-B) into a delivery device (300) comprising: receiving a delivery device (300), the delivery device including a handle (306) on a proximal end (302), a housing (307) on a distal end (304), and a shaft (301) extending therebetween (see Fig. 34 and [0255]); the stented heart valve including a radially compressible support stent (172, Fig. 16A), a replacement valve (174, Fig. 16A), and a control suture (230, Fig. 36; see [0263] & [0298]-[0312]); pushing the stented heart valve into the housing of the delivery device (this is an inherent step to arrive at the configuration shown in Fig. 34); pulling the control suture through the shaft and the handle of the delivery device (see Fig. 36; see [0263] & [0298]-[0312]); and engaging the control suture with an engagement mechanism operably coupled to the handle of the delivery device to apply tension to the control suture such that the crimped stented heart valve is retained within the housing (see [0302]-[0304]).
Bishop further discloses (claim 2) wherein the housing of the delivery device is generally conical in shape (indicated by #309) and includes a conical lumen therein, the conical lumen defined by a first internal diameter at a first end of the housing adjacent to the shaft and a larger second internal diameter at an open second end of the housing (see Figs. 35-36A).

Bishop fails to specifically disclose, with respect to claim 1, the step of crimping a stented heart valve with a crimping tool so that the crimped stented heart valve is pushed into the housing of the delivery device.  Straubinger discloses that it is well known in the art to crimp a stented heart valve with a crimping tool so that the crimped stented heart valve can be pushed and loaded into the housing of a delivery device (see [0005]/[0010]/[0012]/[0017]/[0023]) for the purpose of compressing the stent valve to a collapsed configuration so it can have a reduced diameter to fit within a delivery tool (see [0005]/[0010]/[0012]/[0017]/[0023]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bishop’s method with the step of crimping as taught as being well known by Straubinger in order to compress the stent valve to a collapsed configuration so it can have a reduced diameter to fit within a delivery tool.

Allowable Subject Matter
Claims 3-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claim 3, Bishop, the closest prior art of record, does not disclose how the control suture is passed through the instrument to place the control sutures within the control suture tubes.  None of the other prior art of record teaches or suggests the step of pulling the control suture through the instrument by inserting a stylet through the instrument in a shaft lumen in a first direction, grasping the control suture, and pulling the stylet tool in a second direction opposite the first direction.  In other words, the prior art fails to teach using a stylet to insert a control suture through an instrument by using the stylet tool to pull the control suture into the instrument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN L DAVID/Primary Examiner, Art Unit 3771